                 Case 2:20-cv-00609-RAJ Document 4 Filed 04/27/20 Page 1 of 2




 1
                                                                     HON. RICHARD A. JONES
 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8 LEWIS D. ARMSTRONG,                               )
                                                     )
 9                            Petitioner,            )    Case No. 2:20-cv-00609-RAJ
                                                     )
10
            v.                                       )
11                                                   )    ORDER DIRECTING THE
     UNITED STATES OF AMERICA,                       )    UNITED STATES TO
12                                                   )    ANSWER §2255 PETITION
                              Respondent.            )
13                                                   )

14          This matter comes before the Court on Petitioner’s Motion to Vacate, Set Aside,
15 or Correct Sentence Pursuant to 28 U.S.C. §2255 (Dkt. #1). After a preliminary review of
     the motion, the Court ORDERS as follows:
16
            (1) Within forty-five (45) days of the date of this Order the United States shall file
17
     and serve an Answer in accordance with Rule 5 of the Rules Governing §2255 Cases in
18 United States District Courts. As part of its Answer, the United States shall state its

19 position as to whether an evidentiary hearing is necessary, whether any discovery is
     necessary, whether there is any issue as to abuse or delay under Rule 9, and whether
20
     Petitioner’s motion is barred by the statute of limitations.
21
            (2) On the face of its Answer, the United States shall note this matter for the
22 fourth Friday following the filing of its Answer, and the Clerk shall note the matter on

23 the Court’s docket accordingly.


     ORDER DIRECTING UNITED STATES
     TO ANSWER §2255 PETITION - 1
             Case 2:20-cv-00609-RAJ Document 4 Filed 04/27/20 Page 2 of 2




 1         (3) Petitioner may file a Reply to the Answer no later than the noting date.

 2         The Clerk shall direct a copy of this Order to Petitioner.

 3         DATED this 27th day of April, 2020.

 4

 5
                                                      A
                                                      The Honorable Richard A. Jones
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING UNITED STATES
     TO ANSWER §2255 PETITION - 2
